Citation Nr: 1127698	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, and from August 1970 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Cleveland, Ohio, which continued a 30 percent rating for the Veteran's service-connected PTSD. 

The Veteran testified at a July 2010 videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In an October 2010 decision, the Board granted a 50 percent rating for the Veteran's PTSD but found that it did not meet the criteria for a 70 percent or 100 percent rating.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court endorsed a May 2011  joint motion for remand, vacated the October 2010 Board decision to the extent it found that the criteria for a rating in excess of 50 percent for PTSD were not met, and remanded the matter for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 50 percent for PTSD.  For the following reasons, the Board finds that this claim must be remanded for further development.

In the May 2011 joint motion, it was pointed out that the Board did not discuss pertinent evidence regarding occupational impairment in finding that the criteria for a rating of 70 percent or 100 percent had not been met.  Specifically, it was noted that in the June 2008 VA PTSD examination report, the examiner stated that the Veteran's "[c]hances of gainful employment are felt to be quite slim and his level of anxiety and irritability are felt to significantly impair his ability for long-term gainful employment."  It was also noted in the joint motion that the Veteran reported that his employment at the Post Office had been terminated due to his irritability and difficulty working with others.  See November 2002 Decision Review Officer (DRO) hearing transcript; January 2008 VA treatment record.  

The Board finds that the June 2008 VA examination report is not sufficient to determine whether the Veteran's degree of occupational impairment due to his PTSD symptoms is severe enough to warrant a 70 or 100 percent rating.  In this regard, the examiner did not provide a rationale for his finding that the Veteran's PTSD "significantly" impaired his ability to maintain long-term employment," especially in light of the assignment of a Global Assessment of Functioning (GAF)  score of 55, indicating that the Veteran had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.7 (2010) (providing that if an examination report does not provide sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes). 

The Board also notes that the June 2008 VA examination report is now over three years old and might not reflect the current state of the Veteran's PTSD.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, a new VA examination report is warranted.  

On remand, a VA psychiatric examination should be provided which assesses the current severity of the Veteran's PTSD symptoms and resulting functional impairment.  

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from October 2009 to the present. 



Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from October 2009 to the present should be obtained and associated with the claims file.

2. The AOJ should schedule the Veteran for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


